Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 1 of 42 PageID #: 293




        UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF NEW YORK
        ANTHONY OLIVER, TERRY GAYLE QUINTON,
        SHAWN O’KEEFE, ANDREW AMEND, SUSAN                 MEMORANDUM & ORDER
        BURDETTE, GIANNA VALDES, DAVID                      19-CV-566 (NGG) (SMG)
        MOSKOWITZ, ZACHARY DRAPER, NATE
        THAYER and MICHAEL THOMAS REID on
        behalf of themselves and all others similarly
        situated,
                                  Plaintiffs,
                      -against-
        AMERICAN EXPRESS COMPANY and
        AMERICAN EXPRESS TRAVEL RELATED
        SERVICES COMPANY, INC.,
                                  Defendants.


              NICHOLAS G. GARAUFIS, United States District Judge.
              This is a putative class action brought against Defendants Amer-
              ican Express Company and American Express Travel Related
              Services Company, Inc. (together, “Amex”). Plaintiffs, consumers
              who made purchases using a non-Amex electronic form of pay-
              ment, challenge the non-discrimination provisions contained in
              Amex’s contracts with merchants who accept its cards (the “Anti-
              Steering Rules”). (Compl. (Dkt. 1) ¶ 1.) Currently before the
              court is Amex’s motion to dismiss the complaint under Federal
              Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Mot. to Dismiss
              (“Mot.”) (Dkt. 37).) For the following reasons, Amex’s motion is
              GRANTED IN PART and DENIED IN PART.

                  BACKGROUND

              This action challenges Amex’s Anti-Steering Rules. (Compl. ¶ 1.)
              Plaintiffs allege that Amex’s Anti-Steering Rules unreasonably re-
              strain trade in the two-sided market for credit- and charge-card




                                                1
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 2 of 42 PageID #: 294




             transactions (“credit card transactions”) because they: “(i) in-
             crease two-sided credit card transaction prices to supra-
             competitive levels; (ii) result in fewer credit card transactions
             than would occur but-for the restraints; and (iii) raise consumer
             retail prices on goods and services purchased throughout the
             country by Plaintiffs and the Class.” (Id. ¶ 3.)
             The Anti-Steering Rules have been the subject of much litigation.
             That background—including the procedural history of relevant
             cases, the workings of the credit-card market in general, and
             Amex’s platform in particular, etc.—has been discussed at great
             length in this court’s previous opinions. See In re Am. Exp. Anti-
             Steering Rules Antitrust Litig., --- F. Supp. 3d ---, 2020 WL 227425,
             at *2-4 (E.D.N.Y. Jan 15. 2020) (“Non-Amex Merchants”);1 In re
             Am. Exp. Anti-Steering Rules Antitrust Litig., 361 F. Supp. 3d 324,
             331-33 (E.D.N.Y. 2019); In re Am. Exp. Anti-Steering Rules Anti-
             trust Litig., No. 11-MD-2221 (NGG), 2016 WL 748089, at *1-4
             (E.D.N.Y. Jan. 7, 2016); United States v. Am. Exp. Co. (“U.S. v.
             Amex”), 88 F. Supp. 3d 143, 149-67 (E.D.N.Y. 2015), rev’d 838
             F.3d 179 (2d Cir. 2016), aff’d sub nom. Ohio v. Am. Exp. Co.
             (“Ohio”), 138 S. Ct. 2274 (2017). The background necessary to
             introduce and decide the instant motion is laid out below.
                 A. The Parties
             This action is brought by ten named Plaintiffs: (1) Anthony Oli-
             ver, a resident of California; (2) Terry Gayle Quinton, a resident
             of Tennessee; (3) Shawn O’Keefe, a resident of North Carolina;
             (4) Andrew Amend, a resident of Kansas; (5) Susan Burdette, a
             resident of New Mexico; (6) Gianna Valdes, a resident of New
             York; (7) David Moskowitz, a resident of Oregon; (8) Zachary
             Draper, a resident of Nevada; (9) Nate Thayer, a resident of Mas-
             sachusetts; and (10) Michael Thomas Reid, a resident of Florida

             1
              When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted and all alterations are adopted.




                                                2
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 3 of 42 PageID #: 295




             (collectively, “Plaintiffs”). Plaintiffs bring this action on their own
             behalf and, pursuant to Federal Rule of Civil Procedure 23(b)(2),
             on behalf of a proposed “Nationwide Class” defined as:
                 All persons or entities residing in the United States that do
                 not have an Amex card and who use an electronic form of
                 payment to purchase goods or services from merchants
                 which accept Amex, Visa, Mastercard and/or Discover credit
                 or charge cards.
                 Excluded from the Class are Defendants, their parent com-
                 panies, subsidiaries, agents and affiliates, all governmental
                 entities, and any judges or justices assigned to hear any as-
                 pect of this action.
             (Compl. ¶ 137.) Plaintiffs also bring this action pursuant to Rule
             23(a) and 23(b)(3) on behalf of thirty-two separate statewide
             damage classes asserting claims for damages under the antitrust
             statutes or consumer protection statutes and the law of unjust
             enrichment of thirty-two jurisdictions: Alabama, Arizona, Cali-
             fornia, District of Columbia, Florida, Hawaii, Illinois, Iowa,
             Kansas, Maine, Massachusetts, Maryland, Michigan, Minnesota,
             Mississippi, Montana, Nebraska, Nevada, New Hampshire, New
             Mexico, New York, North Carolina, North Dakota, Ohio, Oregon,
             Rhode Island, South Dakota, Tennessee, Utah, Vermont, West
             Virginia, and Wisconsin (collectively, the “State Damages Clas-
             ses”). (Id. ¶ 138.) Like the Nationwide Class, the State Damages
             Classes are made up of individual consumers who do not have
             an Amex card and who used any electronic form of payment to
             purchase a product from a merchant that accepted Amex, Visa,
             Mastercard, or Discover credit or charge cards. (Id. ¶ 139.)
             Defendant American Express Company is a New York Corpora-
             tion. (Id. ¶ 22.) Defendant American Express Travel Related
             Services Company, Inc. is a New York Corporation, with its prin-
             cipal place of business in New York, New York. (Id. ¶ 23.) It is a
             wholly owned subsidiary of American Express Company. (Id.)




                                               3
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 4 of 42 PageID #: 296




                 B. The Relevant Market
             Plaintiffs assert that the relevant geographic market is “the
             United States, including each of the States.” (Id. ¶ 71.) The rele-
             vant product market is “the market for two-sided general purpose
             credit and charge card transactions.” (Id. ¶ 72.)

                 C. Factual Allegations
                     1. The Credit Card Industry
             Amex is one of four significant competitors in the nationwide
             credit card market. (Id. ¶ 36.) The others are Visa, Mastercard,
             and Discover. (Id.) According to Plaintiffs, the market shares of
             these four companies as of 2013 were Visa 45%, Amex 26.4%,
             MasterCard 23.3%, and Discover 5.3%. (Id.; see Ohio, 138 S. Ct.
             at 2282.) The market is also constrained by high barriers to en-
             try; in fact, there has not been a successful entry into the market
             since Discover in 1985. (Id. ¶ 38.)
             Credit card companies provide services both to cardholders, who
             use the cards to purchase goods and services, and to merchants,
             who accept those cards as payment in exchange for goods and
             services. These credit card companies thus operate a two-sided
             platform, offering services to two, distinct groups (merchants
             and consumers) and facilitating transactions between them. See
             Ohio, 138 S. Ct. at 2280. Credit card companies need to make a
             sale to both sides of the market to succeed; after all, “no credit-
             card transaction can occur unless both the merchant and the
             cardholder agree to use the same credit-card network.” Id.; (see
             also Compl. ¶¶ 45-47). Amex offers services directly to both mer-
             chants and consumers. (Compl. ¶ 40.)
             As Plaintiffs allege, “when a consumer uses a credit or charge
             card, the merchant’s point of sale terminal relays a record of the
             transaction to the card’s network.” (Id. ¶ 48.) The network then
             pays, or facilitates the payment of, money for that transaction to




                                             4
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 5 of 42 PageID #: 297




             the merchant, consisting of the purchase price charged to the cus-
             tomer minus the fee that network or bank charges merchants
             (the “merchant fee”). (Id.) Consumers may also pay fees to use
             their credit cards and get rewards for making purchases with a
             particular card. (Id. ¶ 49.) Unlike its competitors, who charge
             variable merchant fees depending on the particular card the in-
             dividual consumer is using, Amex “charg[es] a single merchant
             fee for all of [its] various credit and charge cards.” (Id. ¶ 52.)
             Amex sets its merchant fee pricing by industry segments, and, in
             general, its merchant fees are higher than those of its competi-
             tors. (Id. ¶¶ 53, 69.) Plaintiffs further allege that, in contrast to
             its competitors, “the vast majority of Amex’s revenue comes from
             merchant fees.” (Id.¶ 55.)

                      2. The Anti-Steering Rules
             The target of this litigation is a provision in the Card Acceptance
             Agreement (“CAA”), known as the Anti-Steering Rules, to which
             all merchants who accept Amex cards must agree. Pursuant to
             the Anti-Steering Rules, Merchants may not:
                 •   indicate or imply that they prefer, directly or indirectly,
                     any Other Payment Products over [Amex] Card[s];
                 •   try to dissuade cardholders from using [their Amex]
                     Card;
                 •   criticize or mischaracterize [the Amex] Card or any of
                     [Amex’s] services or programs;
                 •   try to persuade or prompt cardholders to use any Other
                     Payment Products or any other method of payment (e.g.,
                     payment by check);
                 •   impose any restriction, conditions, or disadvantages
                     when the Card is accepted that are not imposed equally
                     on all Other Payment Products, except for ACH funds
                     transfer, cash, and checks;
                 •   engage in activities that harm [Amex’s] business or the
                     American Express Brand (or both);




                                              5
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 6 of 42 PageID #: 298




                 •   or promote any Other Payment Products (except the
                     Merchant’s own private label card that they issue for use
                     solely at their establishments) more actively than the
                     Merchant promotes [Amex’s] Card.
             (Id. ¶ 78.)

                      3. Harm to Plaintiffs
             Plaintiffs allege that the “intended and actual result of Amex’s
             Anti-Steering Rules is near-total insulation from price competi-
             tion amongst Amex, Visa, Mastercard, and Discover in the fees
             charged to merchants.” (Id. ¶ 83.) This is because the Anti-Steer-
             ing Rules prevent merchants from encouraging customers to use
             non-Amex cards, even where another card is less expensive for
             the merchant to accept. (Id.) In turn, any incentive for Visa, Mas-
             tercard, and Discover “to compete with Amex or with one another
             on the level of merchant fees” is removed. (Id.) Absent the Anti-
             Steering Rules, merchants could—and would—use “a number of
             different procompetitive steering devices to encourage cardhold-
             ers to use a lower- cost credit card.” (Id. ¶ 84.) This steering,
             Plaintiffs allege, would have many procompetitive virtues, in-
             cluding: “fostering horizontal competition between the four
             [credit card] networks; driving supra-competitive prices to mer-
             chants and two-sided [credit card] transaction prices down to a
             competitive level by letting market forces, not Amex’s restraints,
             determine the price; and increasing the number of credit and
             charge card transactions in the relevant markets.” (Id. ¶ 85.)
             Plaintiffs allege that the Anti-Steering Rules have stifled this com-
             petition and have caused and continue to cause higher credit
             card transaction prices, a lower volume of overall credit card
             transactions, and higher consumer retail prices on goods and ser-
             vices purchased throughout the country. (Id. ¶ 94.)
             Plaintiffs allege that the Anti-Steering Rules do not just insulate
             Amex from competition, but also result in higher merchant fees
             charged by Visa, Mastercard, and Discover as well. (Id. ¶ 107.)




                                              6
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 7 of 42 PageID #: 299




             This is because “[a]bsent merchant steering, a credit card pro-
             vider cannot expect to receive any competitive benefit for
             offering a price below that of its competitors.” (Id. ¶ 110.) As a
             result, Visa, Mastercard, and Discover have all raised their mer-
             chant fees. (Id. ¶¶ 70, 116, 117.) And, with steering in place, the
             total number of credit card transactions, and the volume of those
             transactions, would also increase. (Id. ¶¶ 121-124.)
             Plaintiffs allege that without the Anti-Steering Rules, merchants,
             seeking cost savings, would steer customers to other credit card
             networks because Amex’s merchant fees are generally the high-
             est. That steering would motivate competition between all credit
             card networks to lower merchant fees in an attempt to convince
             merchants to steer customers to their network. That market com-
             petition would drive down the costs merchants paid to credit
             card networks. As a result, instead of passing along higher mer-
             chant fees as higher retail costs, merchants would pass on these
             merchant fee cost-savings in the form of lower retail prices “on
             everything, to every consumer.” (Compl. ¶ 127.) Instead, with
             the Anti-Steering Rules in place, “[h]arm to Plaintiffs and class
             members occurs at the time of each retail purchase from all
             [credit card]-accepting merchants in every State.” (See generally
             id. ¶¶ 125-129.)

                 D. Procedural History
             Plaintiffs Oliver, O’Keefe, Valdes, Amend, Burdette, Reid, and
             Draper previously brought claims for relief in this court against
             Amex based on the same facts and circumstances as alleged
             herein. These actions were consolidated under Jaynes et al. v. Am.
             Ex. et al., 15-CV-1598 (E.D.N.Y. July 7, 2015). After the Second
             Circuit’s decision in U.S. v. Amex, the parties executed a tolling
             agreement, in which Plaintiffs agreed to dismiss their claims
             against Amex without prejudice with the right to re-file those
             claims within sixty days after all rights of appeal in U.S. v. Amex
             were exhausted. Plaintiffs subsequently filed their complaint in




                                             7
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 8 of 42 PageID #: 300




             this action on January 29, 2019. (Compl.) On July 24, 2019,
             Amex filed a fully briefed motion to dismiss the complaint. (See
             Amex Mem. in Supp. of Mot. (“Mem.”) (Dkt. 38); Pls. Mem. in
             Opp. to Mot. (“Opp.”) (Dkt. 40); Amex Reply in Supp. of Mot
             (“Reply.”) (Dkt. 32).)

                 LEGAL STANDARD

                 A. Rule12(b)(1)
             Under Rule 12(b)(1), a district court should dismiss a case when
             it “lacks statutory or constitutional power to adjudicate it.”
             Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In
             reviewing a motion to dismiss under Rule 12(b)(1), the court
             must accept all material factual allegations in the complaint as
             true, but should not draw “argumentative inferences favorable to
             the party asserting jurisdiction.” Atl. Mut. Ins. Co. v. Balfour
             Maclaine Int’l Ltd., 968 F.2d 196, 198 (2d Cir. 1992) (citing Nor-
             ton v. Larney, 266 U.S. 511, 515 (1925)). The court may refer to
             evidence outside the pleadings. See Makarova, 201 F. 3d at 113
             (citing Kamen v. American Tel. & Tel. Co., 791 F. 2d 1006, 1011
             (2d Cir. 1986) (stating that “evidentiary matter may be pre-
             sented by affidavit or otherwise” under a Rule 12(b)(1)
             motion)). The plaintiff bears the burden of showing, by a pre-
             ponderance of the evidence, that the court has subject matter
             jurisdiction over its claims. See id.
                 B. Rule 12(b)(6)
             To survive a Rule 12(b)(6) motion, “a complaint must contain
             sufficient factual matter, accepted as true, to ‘state a claim to re-
             lief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
             678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
             570 (2007)). A complaint must contain facts that do more than
             present a “sheer possibility that a defendant has acted unlaw-
             fully.” Iqbal, 556 U.S. at 678. To decide Defendants’ motion to




                                               8
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 9 of 42 PageID #: 301




             dismiss, the court “will accept all factual allegations in the [c]om-
             plaint as true and draw all reasonable inferences in [Plaintiffs’]
             favor.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d
             Cir. 2011). However, the court will “identify[] pleadings that, be-
             cause they are no more than conclusions, are not entitled to the
             assumption of truth.” Iqbal, 556 U.S. at 679. The court must then
             evaluate the “well-pleaded factual allegations” and “determine
             whether they plausibly give rise to an entitlement to relief.” Iq-
             bal, 556 U.S. at 679. This plausibility analysis “does not impose
             a probability requirement at the pleading stage,” but requires the
             complaint to provide “enough fact to raise a reasonable expecta-
             tion that discovery will reveal evidence of illegality.” Arista
             Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting
             Twombly, 550 U.S. at 556).

                 DISCUSSION

                 A. Federal Claims
             Section 16 of the Clayton Act entitles “[a]ny person, firm, corpo-
             ration, or association” to sue for injunctive relief “against
             threatened loss or damage by a violation of the antitrust laws.”
             15 U.S.C. § 26. At the pleading stage, “[a]n antitrust plaintiff
             must show both constitutional standing and antitrust standing.”
             Gelboim v. Bank of Am. Corp., 823 F.3d 759, 770 (2d Cir. 2016);
             see also Eastman Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 94
             (2d Cir. 2019). Amex claims that Plaintiffs have not met either
             burden.
                      1. Article III Standing
             To satisfy the “irreducible constitutional minimum” of Article III
             standing, a plaintiff must demonstrate (1) an “injury in fact,” (2)
             a “causal connection” between the injury and complained-of con-
             duct, and (3) a likelihood “that the injury will be redressed by a
             favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-




                                              9
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 10 of 42 PageID #: 302




              61 (1992). The second and third requirements of standing, “cau-
              sation” and “redressability,” require a plaintiff to demonstrate
              that the “injury-in-fact” she suffers is “fairly traceable to the chal-
              lenged action of the defendant and likely to be redressed by a
              favorable decision.” Lexmark Int’l, Inc. v. Static Control Compo-
              nents, Inc., 572 U.S. 118, 125 (2014).
                       a. Injury in Fact
              Plaintiffs’ adequately allege an injury-in-fact: that they “pa[y]
              more for goods and/or services purchased from merchants . . .
              than they otherwise would and will pay in the absence of Amex’s
              restraints.” (Compl. ¶ 152.) Amex does not dispute that this type
              of economic harm is sufficient for the purposes of standing.
                       b.   Traceability
              A more difficult question concerns whether Plaintiffs’ respective
              injuries are “fairly traceable” to Amex’s Anti-Steering Rules. “The
              traceability requirement for Article III standing means that the
              plaintiff must demonstrate a causal nexus between the defend-
              ant’s conduct and the injury.” Rothstein v. UBS AG, 708 F.3d 82,
              91 (2d Cir. 2013). Rothestein explained that “[t]he requirement
              that a complaint allege an injury that is fairly traceable to defend-
              ants’ conduct for the purposes of constitutional standing is a
              lesser burden than the requirement that it show proximate
              cause.” Id. at 92. Thus, a plaintiff “does not lack standing simply
              by virtue of the indirectness of his or her injury.” Heldman v.
              Sobol, 962 F.2d 148, 156 (2d Cir. 1992); see also id. (“[P]laintiffs’
              injury would satisfy the fairly traceable requirement if they had
              alleged all the links in the chain of causation.”). This “lesser bur-
              den” as between traceability and proximate cause is “particularly
              [true] at the pleading stage.” Connecticut v. Am. Elec. Power Co.,
              Inc., 582 F.3d 309, 346 (2d Cir. 2009), rev’d on other grounds,
              564 U.S. 410 (2011). Accordingly, “the fact that there is an in-
              tervening cause of the plaintiff’s injury may foreclose a finding of
              proximate cause but is not necessarily a basis for finding that the




                                                10
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 11 of 42 PageID #: 303




              injury is not ‘fairly traceable’ to the acts of the defendant.” Roth-
              stein, 708 F.3d at 92.
              Here, Plaintiffs meet this low burden. Plaintiffs allege that, absent
              the Anti-Steering Rules, merchants would steer customers to the
              credit card networks that charged merchants the lowest mer-
              chant fee. This would precipitate price competition between
              credit card companies on the merchant side of the transaction,
              i.e. incentivize credit card networks to lower their merchant fees
              to attract merchant business. Those lower fees would lead to in-
              creased savings for merchants, a portion of which they would
              pass on in the form of lower retail prices to Plaintiffs.
              Accepting these allegations as true, Plaintiffs have met their “rel-
              atively modest” burden to demonstrate traceability. Plaintiffs’
              allegations rely on certain basic economic assumptions about
              supply and demand: that, for instance, credit card networks
              would respond to merchant demand for lower fees and that mer-
              chants would respond to consumer demand for lower prices and
              pass on a certain amount of savings. While raising potential prox-
              imate cause problems, such assumptions are acceptable at the
              pleading stage to meet the traceability requirement, especially in
              the antitrust context. See Adams v. Watson, 10 F.3d 915, 923 (1st
              Cir. 1993) (allegations of economic harm “based on standard
              principles of supply and demand” are “routinely credited by
              courts in a variety of contexts”); Ill. Brick Co. v. Illinois, 431 U.S.
              720, 758 (1977) (Brennan, J., dissenting) (noting that antitrust
              cases often involve “tracing a cost increase through several levels
              of a chain of distribution”).
              The court finds the reasoning in Osborn v. Visa persuasive. 797
              F.3d 1057 (D.C. Cir. 2015). In Osborn, users and operators of
              independent automatized teller machines (“ATMs”) brought suit
              against Visa, Mastercard, and certain affiliated banks alleging an-
              ticompetitive schemes for pricing ATM access fees. Osborn, 797
              F.3d at 1060. When a cardholder uses an independent ATM, two




                                                11
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 12 of 42 PageID #: 304




              fees are paid: (1) the cardholder’s bank pays an “interchange” fee
              to the ATM; and (2) the ATM pays a network fee to the ATM
              network (operated by, among other companies, Visa and Master-
              card) that connects the ATM to the cardholder’s bank. Id. at
              1060-61. The difference between those two fees (the “net inter-
              change fee”) represents a portion of the ATM operator’s profit. In
              addition to the net interchange fee collected each time a con-
              sumer uses an ATM, ATM operators also collect revenue from
              ATM access fees which are paid directly by the cardholder. Id. In
              Osborn, plaintiffs alleged that Visa and Mastercard generally
              charged relatively higher network fees (meaning the net inter-
              change fee for the ATM operator would be lower) while
              competing networks charged comparatively lower network fees
              (meaning that the net interchange fee for the ATM operator
              would be greater). Id.
              Visa and Mastercard imposed non-discrimination provisions as
              conditions for ATM operators to access their network. Id. These
              provisions provided that “no ATM operator may charge custom-
              ers whose transactions are processed on Visa or Mastercard
              networks a greater access fee than that charged to any customer
              whose transaction is processed on an alternative ATM network.”
              Id. at 1061. As the court explained, these “anti-steering” provi-
              sions meant that “operators cannot say to cardholders: ‘We will
              charge you $2.00 for a MasterCard or Visa transaction, but if you
              [use a lower-cost card], we will charge you only $1.75.’” Id. Plain-
              tiffs alleged that these non-discrimination provisions prevented
              independent ATM operators from incentivizing cardholders to
              choose and use cards “that are most efficient and less costly than
              either Visa or Mastercard’s.” Id.
              Particularly relevant to the present motion, the court in Osborn
              described the theory of harm of the plaintiff-consumers (who,
              unlike the ATM operators, were themselves not subject to the
              non-discrimination provisions) as follows:




                                              12
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 13 of 42 PageID #: 305




                  The consumers’ theory of harm complements that of the op-
                  erators. The consumers allege that they pay inflated access
                  fees when they visit ATMs. They believe that the Access Fee
                  Rules inhibit competition in both the network services mar-
                  ket and the market for ATM access fees. But for the [non-
                  discrimination provisions], some ATM operators would offer
                  discounted access fees for cards linked to lower-cost ATM
                  networks, and this discounting would create downward
                  pressure on access fees generally.
              Id. at 1064. Rejecting the district court’s determination that plain-
              tiffs’ allegations constituted an “attenuated, speculative chain of
              events that relies on numerous independent actors . . . that fails
              both because of uncertainty of several individual links and be-
              cause of the number of speculative links that must hold for the
              chain to connect the challenged acts to the asserted particular-
              ized injury,” the court held plaintiffs had standing, emphasizing
              that “[a] Rule 12(b)(1) motion . . . is not the occasion for evalu-
              ating the empirical accuracy of an economic theory.” Id. at 1064-
              65. To the contrary, because “the economic facts alleged by the
              Plaintiffs are specific [and] plausible . . . they pass muster for
              standing purposes at the pleadings stage.” Id. at 1066.
              Osborn’s logic applies here. Relying on the same basic economic
              assumptions regarding competition and supply and demand as
              the consumer-plaintiffs in Osborn, Plaintiffs here allege specific
              facts supporting the causal link between Amex’s Anti-Steering
              Rules and their economic harm. According to Plaintiffs, Amex’s
              Anti-Steering rules insulate both Amex and its competitors from
              competition on fees charged to merchants. (Compl. ¶¶ 82-84.)
              Plaintiffs allege that between 2012 and 2015, because of a lack
              of incentive to compete on the merchant side of the market, Visa
              and Mastercard merchant fees have grown an average of 8.5%
              per year and that Visa announced a further fee increase in Octo-
              ber 2018. (Id. ¶ 117.) At the same time, Plaintiffs allege that




                                               13
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 14 of 42 PageID #: 306




              Amex raised its merchant fees on twenty separate occasions be-
              tween 2005 and 2010 without losing any appreciable market
              share. (Id. ¶ 104.) Plaintiffs also highlight Discover’s experience
              with its “low-cost pricing strategy” in the late 1990s, in which
              Discover sought to “capture market share from disgruntled mer-
              chants” by “provid[ing] a low-priced network for credit card
              services.” (Id. ¶ 108.) However, the Anti-Steering Rules pre-
              vented significant market share from shifting to Discover,2 and
              Discover “began raising discount rates in order to align itself with
              its competitors”; today, Discover’s merchant fees are “similar to
              those offered by Visa and Mastercard.” (Id. ¶¶ 108-109.) Finally,
              Plaintiffs allege that increased competition would lead to lower
              merchant fees and savings for merchants, and that “merchants
              will pass-on cost saving from reduced merchant fees in the form
              of lower retail prices.” (Id. ¶ 127.) Taken together, these allega-
              tions plausibly state the necessary causal connection between
              Amex’s Anti-Steering Rules and Plaintiffs’ injury required for
              traceability under Article III at the pleading stage.
                        c.   Redressability
              The third and final requirement for Article III standing is redress-
              ability. Amex focuses its argument on this prong, arguing that
              “because Plaintiffs’ alleged multiple-step theory of causation de-
              pends on the actions of multiple third-party payment networks
              as well as merchants, it is entirely speculative that any relief that
              could be awarded in this case against Amex would redress the
              injury alleged.” (Mem. at 5-6.) The court disagrees.
              The redressability inquiry “focuses . . . on whether the injury that
              a plaintiff alleges is likely to be redressed through the litigation.”
              Sprint Comms. Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 286-87

              2
                Not to mention that, as perhaps one of the clearest signs of the anti-com-
              petitive nature of the credit card market, there “has been no successful
              entry into the [credit card] market since Discover in 1985”—more than
              three decades ago. (Compl. ¶ 38.)




                                                  14
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 15 of 42 PageID #: 307




              (2008). To satisfy the redressability requirement, a plaintiff must
              establish that “it is likely and not merely speculative that the
              plaintiff’s injury will be remedied by the relief plaintiff seeks in
              bringing suit.” Id. at 273-74 (citing Lujan, 504 U.S. at 560-61).
              Importantly, the redressability prong does not require that court-
              ordered relief completely redress all injury, see Knight First
              Amendment Inst. at Columba Univ. v. Trump, 302 F. Supp. 3d 541,
              561 (S.D.N.Y. 2018), and it “is not a demand for mathematical
              certainty,” Mhany Mgmt., Inc. v. County of Nassau, 819 F. 3d 581,
              602 (2d Cir. 2016). As the Second Circuit recently explained, re-
              dressability is “an issue that is closely related to the question of
              causation.” Citizens for Responsibility and Ethics in Washington v.
              Trump, 953 F.3d 178, 194 (2d Cir. 2019) (“CREW”). “When the
              injury alleged is caused by the illegal conduct, in many instances
              (at least where continuation of the illegal conduct will continue
              to cause harm), the cessation of the illegal conduct will be likely
              to at least diminish further instance of the injury.” Id.
              The principle announced in CREW applies with full force here.
              Because Plaintiffs’ have adequately plead causation (for the pur-
              poses of standing at the pleadings stage), it follows that the
              “cessation of the illegal conduct”—Amex’s Anti-Steering Rules—
              will “at least diminish further instance of the injury”—higher re-
              tail prices paid by Plaintiffs. That cessation could be achieved by
              the injunction Plaintiffs seek. Amex argues that Plaintiffs’ injury
              would not be diminished by such an injunction “because the re-
              lationship between the [Anti-Steering Rules] and the price
              Plaintiffs pay for goods and services is so tenuous.” (Mem. at 6.)
              While Amex frames this argument in terms of redressability, it
              really is one of traceability—i.e. the causal relationship between
              the injury and the conduct is too speculative and attenuated. Yet,
              as explained above, Plaintiffs have adequately pleaded traceabil-
              ity for the purposes of Article III standing, and Amex’s argument
              therefore fails.




                                              15
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 16 of 42 PageID #: 308




              Accordingly, the court holds that Plaintiffs have Article III stand-
              ing.
                       2. Antitrust Standing
              Amex next argues that Individual Plaintiffs and the putative Na-
              tionwide Class lack antitrust standing to pursue their claims. At
              the motion to dismiss stage, “a private antitrust plaintiff must
              plausibly allege (a) that it suffered a special kind of antitrust in-
              jury, and (b) that it is a suitable plaintiff to pursue the alleged
              antitrust violation and thus is an efficient enforcer of the antitrust
              laws.” In re London Silver Fixing, Ltd., Antitrust Litig., 213 F. Supp.
              3d 530, 549 (S.D.N.Y. 2016). Because the court finds that Plain-
              tiffs are not efficient enforcers of the antitrust law, it will not
              address whether they have plausibly alleged antitrust injury.
              As the Second Circuit has explained:
                  The efficient enforcer inquiry turns on: (1) whether the vio-
                  lation was a direct or remote cause of the injury; (2) whether
                  there is an identifiable class of other persons whose self-in-
                  terest would normally lead them to sue for the violation; (3)
                  whether the injury was speculative; and (4) whether there is
                  a risk that other plaintiffs would be entitled to recover dupli-
                  cative damages or that damages would be difficult to
                  apportion among possible victims of the antitrust injury.
              Gelboim, 823 F. 3d at 772; see also Associated Gen. Contractors of
              Cal., Inc. v. Cal. State Council of Carpenters (“AGC”), 459 U.S. 519,
              535 (1983) (the “AGC factors”). “[These] factors reflect a con-
              cern about whether the putative plaintiff is a proper party to
              perform the office of a private attorney general and thereby vin-
              dicate the public interest in antitrust enforcement.” Gelboim, 823
              F. 3d at 780. “These four factors need not be given equal weight,”
              and “the relevant significance of each factor will depend on the
              circumstances of the particular case.” IQ Dental Supply Inc. v.
              Henry Schein, Inc., 924 F. 3d 57, 65 (2d. Cir. 2019).




                                                16
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 17 of 42 PageID #: 309




              This court recently applied the AGC factors to determine that a
              class of merchants who did not accept Amex (the “Non-Amex
              Class”) were not efficient enforcers to challenge Amex’s Anti-
              Steering Rules. See Non-Amex Merchants, 2020 WL 227425, at
              *6-11. There, this court held that (1) the Non-Amex Class’s al-
              leged harm was not sufficiently direct to Amex; (2) there was an
              identifiable other class of more direct victims—namely, the class
              of merchants who accept Amex—which has “litigated the same
              issue, and remains free to do so pursuant to the arbitration pro-
              cess laid out in their agreement with Amex”; (3) that “Plaintiffs’
              damages calculation would necessarily rest on multiple layers of
              speculation”; and (4) that the availability of other enforcement
              mechanisms “reinforce[d] the conclusion that the remaining
              Plaintiffs are not efficient enforcers of the antitrust laws.” Id.
                       a. Directness
              “Directness in the antitrust context means close in the chain of
              causation.” Gatt Comms., Inc. v. PMC Assocs., L.L.C., 711 F.3d 68,
              78 (2d Cir. 2013) “The overall inquiry is akin to proximate cause
              in tort law—plaintiffs may not be too remote so as to avoid du-
              plicative recovery and limitlessly increase the universe of
              potential plaintiffs.” Harry v. Total Gas & Power N. Am., Inc., 889
              F.3d 104, 116 (2d Cir. 2018). As a general matter, those entities
              most directly injured by anticompetitive conduct are customers
              or competitors of the defendant. See In re Aluminum Warehousing
              Antitrust Litig., 833 F.3d 151, 159 (2d Cir. 2016).
              Nonetheless, a plaintiff who is not a customer or competitor may
              suffer a direct injury if it is “a participant in the very market di-
              rectly distorted by the antitrust violation” and its injury is
              “inextricably intertwined with the injury the [defendants] sought
              to inflict.” Id. at 159, 160; see also SAS of PR, Inc. v. PR Telephone
              Co., 48 F.3d 39, 46 (1st Cir. 1995). “[T]o assess the plausibility
              of a putative plaintiff’s claim to antitrust injury as being inextri-
              cably intertwined with the injury the defendants ultimately




                                               17
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 18 of 42 PageID #: 310




              sought to inflict,” this court must “ask whether the plaintiff was
              manipulated or utilized by defendant as a fulcrum, conduit[,] or
              market force to injure competitors or participants in the relevant
              product and geographical markets.” In re Aluminum Warehous-
              ing, 833 F.3d at 161.
              Plaintiffs are indisputably participants in the two-sided credit
              card market—the very market allegedly distorted by Amex’s ac-
              tions. The question is thus whether their supposed injury is
              inextricably intertwined with the injury Amex sought to inflict. It
              is not, for many of the same reasons that the alleged injury of the
              Non-Amex Class was not.3 The crux of Plaintiffs’ argument is that
              Amex’s Anti-Steering Rules have led Visa, Mastercard, and Dis-
              cover to raise merchant fees more than they would have absent
              the Anti-Steering Rules (and that, absent the Anti-Steering Rules,
              those competitors would all lower their merchant fees). (See, e.g.
              Compl. ¶¶ 125-129.) In turn, merchants have passed on in-
              creased costs to consumers. This is exactly the argument this
              court rejected in Non-Amex Merchants. There, the court explained
              that “Amex was not, according to the allegations in the com-
              plaint, using its market power to force its competitors to charge
              higher merchant fees across the board.” Non-Amex Merchants,
              2020 WL 227425 at *8. Instead, it “forc[ed] those merchants



              3
                Amex argues that Plaintiffs have not alleged a direct injury and instead
              present only a so-called umbrella theory of liability. (Mem. at 11-13.) The
              Second Circuit has not yet explicitly addressed the viability of antitrust
              claims that rely on an umbrella theory of liability, but it has expressed con-
              cerns about allowing such claims to proceed. See Gelboim, 823 F.3d at 779
              (noting that allowing claims under an umbrella theory of liability could
              “vastly extend the potential scope of antitrust liability” and could allow
              recovery for “damages disproportionate to wrongdoing.”). Because the
              court holds that Plaintiffs are not efficient enforcers under the AGC factors,
              it need not rule on whether an umbrella theory of liability may ever create
              antitrust standing (or if umbrella standing concerns alone should deter-
              mine that Plaintiffs are not efficient enforcers).




                                                   18
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 19 of 42 PageID #: 311




              who did accept its cards to refrain from steering customers to-
              wards other cards and, in so doing, insulated its ability to charge
              those merchants ultracompetitive fees.” Id. Even if “[p]laintiffs
              [were] right that this had an effect on the fees other credit card
              networks charged to the Non-Amex Class, . . . any such effect was
              incidental to Amex’s alleged anticompetitive behavior.” Id; see
              also id. at * 9 (“Plaintiffs allegations involve Amex’s competitors
              reacting—perhaps in predictable ways—to a contractual provi-
              sion entered into between Amex and the Amex Class.”).
              Here, Plaintiffs rely on the same unpersuasive argument to try
              and bridge the causal gap. The complaint alleges that “no longer
              insulated from price competition on the merchant side of the
              [credit card] platform [absent the Anti-Steering Rules], the four
              [credit card] networks would compete on price to merchants,
              and therefore merchant fees and the two-sided transaction price
              would be lower.” (Compl. ¶ 126.) That logic—Amex’s Anti-Steer-
              ing Rules have caused Visa, Mastercard, and Discover to make
              decisions that have led to increased cost for Plaintiffs—under-
              girds Plaintiffs’ entire theory. Yet, Plaintiffs do not allege that
              Amex’s Anti-Steering Rules are a “direct agreement with any
              other party to manipulate or limit entry into the credit card mar-
              ket,” Non-Amex Merchants, 2020 WL 227425 at *8, and, like the
              Non-Amex Class, fail to demonstrate how the fees charged by
              Amex’s competitors (that, absent the Anti-Steering Rules, would
              have been lower and therefore led to reduced costs to consumer)
              are not “incidental to Amex’s alleged anti-competitive behavior,”
              id.
              In arguing that Plaintiffs’ alleged injury is sufficiently close to
              Amex’s anticompetitive behavior for Plaintiffs to be efficient en-
              forcers, Plaintiffs rely solely on Ohio and its articulation of the
              “two-sided market.” (Opp. at 8-9.) Plaintiffs argue that “in the
              context of the two-sided market for [credit card] transactions . .
              . Amex, Visa, Mastercard, and Discover provide transactions that




                                              19
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 20 of 42 PageID #: 312




              are ‘jointly consumed by a cardholder, who uses the payment
              card to make a transaction, and a merchant, who accepts the pay-
              ment card as a method of payment.’” (Id. (quoting Ohio, 138 S.
              Ct. at 2286).) Therefore, Plaintiffs contend, Plaintiffs and mer-
              chants are “cohabitants” on the credit-card platforms, and
              “Plaintiffs’ injury flows from having a direct relationship with the
              other three [credit card] networks.” (Opp. at 9.)
              Plaintiffs are of course correct that Ohio held that the credit card
              market is a “two-sided market” that “facilitate[s] a single, simul-
              taneous transaction between participants,” each one of which is
              “jointly consumed” by a cardholder and a merchant. Ohio, 138 S.
              Ct. at 2286-87. Yet, this observation does not change the fact that
              the theory of Plaintiffs’ injury relies on the actions taken by “the
              three other [credit card] networks,” actions this court has held to
              be “incidental” to Amex’s alleged anticompetitive behavior. See
              Non-Amex Merchants, 2020 WL 227425, at *8. Further, as Amex
              points out, the two-sided credit card market in which both Amex
              and Plaintiffs are participants “involve multiple suppliers and
              consumers,” not all of whom have a direct relationship. (Reply at
              4.) To endorse Plaintiffs’ argument would be to find that all con-
              sumers have a direct relationship with all suppliers without an
              inquiry into the actual relationship between the parties in ques-
              tion. This would not “reflect a concern about whether the
              putative plaintiff is a proper party to . . . vindicate the public in-
              terest in antitrust enforcement,” Gelboim, 823 F. 3d at 772, and
              the court declines to adopt such a rule here.
                       b.   Identifiable Class of Other More Direct Victims
              The second efficient-enforcer factor recognizes “that not every
              victim of an antitrust violation needs to be compensated under
              the antitrust laws in order for the antitrust laws to be efficiently
              enforced.” Gelboim, 823 F.3d at 779. This is particularly relevant,
              where, as here, multiple sets of plaintiffs have sued the defendant
              over the same alleged antitrust violations. See IQ Dental, 924 F.3d




                                               20
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 21 of 42 PageID #: 313




              at 66. In this case, there is an obvious class of “better positioned”
              victims who have been “more directly injured by the alleged an-
              titrust [violation]” than Plaintiffs—the class of Amex merchants
              who are bound by Amex’s Anti-Steering Rules. Id. Plaintiffs’ as-
              sertion that Plaintiffs “bear the brunt of the alleged antitrust
              violation” (Opp. at 9), is unconvincing in light of the existence of
              that class of Amex-accepting merchants. See IQ Dental, 924 F. 3d
              at 66 (“Given that [the plaintiff] is further removed from the
              harm caused by Defendants than the parties directly affected by
              the boycott that have already sued the Defendants, the second
              efficient-enforcer factor weighs against [the plaintiff’s] antitrust
              standing.”).
              Daniel v. American Bd. of Emergency Medicine does not compel a
              different result. 428 F.3d 408 (2d Cir. 2005). Plaintiffs note that,
              in Daniel, the Second Circuit affirmed denial of antitrust standing
              for a plaintiff “which was without ‘natural economic self-interest’
              to reduce costs and favoring antitrust standing for ultimate
              payors which bore [the] brunt of alleged overcharges.” (Opp. at
              10 (quoting Daniel, 428 F.3d at 444).) In contrast, Plaintiffs here
              argue they are “significantly motivated [to pursue their claims]
              due to their natural economic self-interest in paying the lowest
              price possible.” In re DDAVP Direct Purchaser Antitrust Litig., 585
              F.3d 677, 689 (“DDAVP”) (2d Cir. 2009). That fact alone, how-
              ever, is not enough to sway this factor in Plaintiffs’ favor because
              “denying [them] a remedy on the basis of [their] allegations in
              this case is not likely to leave a significant antitrust violation un-
              detected or unremedied.” IQ Dental, 924 F.3d at 66. Here, as in
              Daniel, there are other parties better suited to “vindicate the pub-
              lic interest in antitrust enforcement” than Plaintiffs. Daniel, 428
              F. 3d at 443.




                                               21
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 22 of 42 PageID #: 314




                      c.   Speculative Nature of the Injury
              The existence of only “highly speculative damages is a sign that
              a given plaintiff is an inefficient engine of enforcement.” Gel-
              boim, 823 F.3d at 779. “At the same time, some degree of
              uncertainty stems from the nature of antitrust law.” Id. “Imped-
              iments to reaching a reliable damages estimate often flow from
              the nature and complexity of the alleged antitrust violation.” Id.
              at 780. Here, like in Non-Amex Merchants, Plaintiffs’ claim
              “would involve assessing the pricing decision on Amex’s non-
              party competitors, all of whom are competing against one an-
              other as well as against Amex on both sides of the two-sided
              market.” 2020 WL 227425 at *10. As this court explained:
                  [T]he calculation involves several stages of speculation: how
                  much steering would occur if merchants accepting Amex
                  cards were permitted to engage in it? What effect would this
                  have on Amex’s merchant fees? What effect would any
                  change in Amex’s merchant fees have on the decisions of its
                  competitors regarding their own merchant fees? And, per-
                  haps most important in terms of the speculative nature of
                  this clam, how would those decisions trickle over into the
                  parallel situation of the Non-Amex Class members?
              Id. Here, too, those questions remain unanswered—the most im-
              portant of which, for these Plaintiffs, is how these decisions
              would trickle over into the retail costs charged to non-Amex con-
              sumers.
              DDAVP does not tilt this factor toward Plaintiffs’ favor. In that
              case, direct purchasers of a drug called DDAVP brought suit
              against the drug’s brand name manufacturer alleging that the
              brand name manufacturer inflated DDAVP’s price by suppressing
              generic competition in violation of the antitrust laws. DDAVP,
              585 F.3d at 682. The Second Circuit held that, under the third
              efficient-enforcer factor, plaintiffs’ harm was not overly specula-
              tive because there was clear evidence that “generic




                                              22
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 23 of 42 PageID #: 315




              manufacturers would have decided to compete for DDAVP sales,”
              because those “manufacturers [had] sought approval for generic
              DDAVP when [the defendants’ patent] was still enforceable.” Id.
              at 689. Thus, the panel held that while “it may be difficult to ac-
              count precisely for the likely effects of generic competition . . .
              we have little doubt that those effects can be sufficiently esti-
              mated and measured.” Id. Here, though, there is not a similarly
              tight nexus between the anticompetitive behavior and the harm,
              and simply asserting that there will be “competition on the mer-
              chant side of the market” absent Amex’s Anti-Steering Rules does
              not address the numerous open questions regarding the pricing
              decisions of Amex’s competitors. While “such exogenous factors
              are, to be sure, insufficient by themselves to defeat antirust stand-
              ing; nonetheless, their presence is relevant to the efficient
              enforcer analysis.” Non-Amex Merchants, 2020 WL 227425 at
              *10.
                       d. Duplicative Recovery and Complex Apportionment
              As a preliminary matter, Plaintiffs argue that this factor is “not
              relevant to Plaintiffs’ federal claim for injunctive relief,” and
              Amex agrees. (See Opp. at 7 n.11 (citing Cargill, Inc. v. Monfort
              of Colo., Inc., 479 U.S. 104, 111 n.6 (1986); Mem at 16.) In Car-
              gill, the Supreme Court explained that “because standing under
              § 16 [of the Clayton Act] raises no threat of multiple lawsuits or
              duplicative recoveries, some of the factors other than antitrust
              injury that are appropriate to a determination of standing under
              § 4 are not relevant under § 16.” Cargill, 479 U.S. at 11 n. 6.
              Whether or not Cargill is applicable to this case, the court finds
              the other AGC efficient-enforcer factors all cut strongly against
              the Plaintiffs, and, accordingly, finds that Plaintiffs have not es-
              tablished federal antitrust standing. Therefore, Count I is
              dismissed with prejudice.




                                               23
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 24 of 42 PageID #: 316




                  B. Count II—State Antitrust Claims
              Under Count Two, Plaintiffs bring claims alleging antitrust viola-
              tions under the laws of 28 jurisdictions. (Compl. ¶¶ 154-187.)
              Amex moves for dismissal of those claims on two grounds. First,
              Amex argues that Plaintiffs lack Article III standing to assert
              claims on behalf of consumers in 22 states for which Plaintiffs
              have not named any resident Plaintiffs. (See Mem. at 13-18.) Sec-
              ond, Amex contends that Plaintiffs have failed to plead antitrust
              standing under the laws of the remaining 10 states in which the
              named Plaintiffs reside. (Id.) For the following reasons, Amex’s
              motion is granted in part and denied in part.
                       1. Non-Resident Plaintiff Standing
              Plaintiffs seek to certify 32 separate state damages classes.
              (Compl. ¶ 138.) While the Complaint alleges named Plaintiffs for
              10 of those jurisdictions, it does not identify individual resident
              Plaintiffs for the remaining 22.4 Amex argues that “this is fatal”
              because “the law is clear that Plaintiffs lack Article III standing to
              assert claims on behalf of consumers in the 22 states for which
              Plaintiffs have no named any resident plaintiff.” (Mem. at 14.)
              Amex is wrong. In Langan v. Johnson & Johnson Consumer Cos.,
              Inc., the Second Circuit held that “as long as the named plaintiffs
              have standing to sue the named defendants, any concern about
              whether it is proper for a class to include out-of-state, nonparty
              class members with claims subject to different state laws is a
              question of predominance under Rule 23(b)(3) . . . not a ques-
              tion of adjudicatory competence under Article III.” 897 F.3d 88,
              93 (2d Cir. 2018). In its reply, Amex responds that Langan does



              4
                These jurisdictions are: Alabama, Arizona, District of Columbia, Hawaii,
              Illinois, Iowa, Maine, Maryland, Michigan, Minnesota, Mississippi, Mon-
              tana, Nebraska, New Hampshire, North Dakota, Ohio, Rhode Island, South
              Dakota, Utah, Vermont, West Virginia, and Wisconsin. (Mem. at 15.)




                                                 24
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 25 of 42 PageID #: 317




              not apply because the parties there agreed that the named plain-
              tiff had standing to sue, whereas, in this case, “no Plaintiff named
              in the Complaint has standing to bring a claim under the law of
              the state where he or she purports to sue as an individual.” (Re-
              ply at 10.) However, as discussed below, the individual named
              plaintiffs residing in Kansas, North Carolina, Oregon, and Ten-
              nessee have standing to bring claims under the antitrust laws of
              the states in which they reside. Therefore, under the plain lan-
              guage of Langan, Plaintiffs have standing to bring claims under
              the antitrust laws of the 22 states in which no named Plaintiff
              resides.
                       2. Resident Named Plaintiff Standing.
              The named Plaintiffs reside in 10 states: California, Florida, Kan-
              sas, Massachusetts, Nevada, New Mexico, New York, North
              Carolina, Oregon, and Tennessee. (Compl. ¶¶ 12-21.) In Count
              Two, Plaintiffs allege claims under the antitrust laws of Califor-
              nia, Kansas, Nevada, New Mexico, New York, North Carolina,
              Oregon, and Tennessee. (Id. ¶¶ 154-187.) Amex argues that
              Plaintiffs lack antitrust standing to bring claims under the anti-
              trust laws of these states because each has adopted the AGC
              factors for antitrust standing, and Plaintiffs fail that test. (Mem.
              at 15-18.) Amex also argues that Plaintiffs lack standing to sue
              under Tennessee law because Plaintiffs are neither direct nor in-
              direct purchasers. (Id. at 17-18.) Plaintiffs argue that they have
              standing because New York, California, Kansas, Oregon, North
              Carolina, do not apply the AGC test. (Opp. at 14-15.) Plaintiffs
              also argue they have standing under Tennessee law. (Id.)
              A federal court adjudicating state law “look[s] to the state’s deci-
              sional law, as well as to its constitution and statutes.” Santalucia
              v. Sebright Transp., Inc., 232 F.3d 293, 297 (2d Cir. 2000). When
              the state law is unsettled, the court “is obligated to carefully pre-
              dict how the state’s highest court would resolve the uncertainty
              or ambiguity.” Id. The court must give the “fullest weight” to the




                                               25
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 26 of 42 PageID #: 318




              pronouncements of the state’s highest court while giving “proper
              regard” to the rulings of the state’s lower courts. Id.
                       a. California
              In Non-Amex Merchants, this court had occasion to examine
              whether antitrust standing under California state law is properly
              analyzed under the same framework used to determine federal
              antitrust standing. Non-Amex Merchants, 2020 WL 227425, at
              *12. While noting that “courts have disagreed on the issue,” this
              court found the California state court decision Vinci v. Waste
              Mgmt., Inc., 43 Cal. Rptr. 2d 337, 338-39 (Cal. Ct. App. 1995)
              persuasive and held that it would “apply the federal factors to
              analyze antitrust standing under California law.” Non-Amex Mer-
              chants, 2020 WL 227425, at *12. Plaintiffs have not advanced
              any new arguments to convince the court to reconsider its deci-
              sion in Non-Amex Merchants. Therefore, the court applies the
              AGC factors to Plaintiffs’ claim under California antitrust law, and
              dismisses Plaintiffs’ claim for the reasons stated above.
                       b.   Kansas
              Amex cites no state court cases applying the AGC factors to de-
              termine antitrust standing under Kansas law. Instead, Amex cites
              one federal district court opinion as support for its position. (See
              Mem. at 16 (citing In re Dairy Farmers of Am., Inc. Cheese Anti-
              trust Litig., No. 09-cv-3690, 2015 WL 3988488, at *9 (N.D. Ill.
              June 29, 2015) (“Dairy Farmers”)).) Plaintiffs, for their part, also
              cite a single federal district court opinion to argue that the court
              should not apply the AGC factors to claims brought under Kansas’
              antitrust law. (Opp. at 17 (citing In re Keurig Green Mountain Sin-
              gle-Serve Coffee Antitrust Litig., 383 F. Supp. 3d 187, 259
              (S.D.N.Y. 2019) (“Keurig”)).)
              While the lack of Kansas authority makes it a close decision, the
              court finds that Plaintiffs and the Keurig court have the better
              argument. In Keurig, Judge Broderick conducted a review of the




                                              26
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 27 of 42 PageID #: 319




              limited authority from Kansas courts—including an unpublished
              trial court opinion and federal district court cases—and con-
              cluded that “[t]hese cases do not clearly lead to the conclusion
              that the Kansas Supreme Court would apply the AGC factors in
              accordance with federal precedents.” Id. Furthermore, Keurig ex-
              plained that:
                  The harmonization provision in the Kansas Restraint of
                  Trade Act does not alter this conclusion. Subsection (b)
                  states, “Except as otherwise provided in subsections (d) and
                  (e), the Kansas restraint of trade act shall be construed in
                  harmony with ruling judicial interpretations of federal anti-
                  trust law by the United States supreme court.” Kan. Stat.
                  Ann. § 50-163. Subsection (d) states, “The Kansas restraint
                  of trade act shall not be construed to prohibit . . . actions or
                  proceedings by indirect purchasers pursuant to [Kan. Stat.
                  Ann. §] 50-161, and amendments thereto . . . .” Id. Although
                  it is plausible that the Kansas courts could interpret the har-
                  monization provision to repeal Illinois Brick but still require
                  application of the AGC factors in accordance with federal
                  precedent, [Defendant] has provided no persuasive author-
                  ity or argument supporting that reading.
              Id. The court agrees, and Plaintiffs’ claim under Kansas antitrust
              law survives.
                      c.   Nevada and New Mexico
              Amex cites persuasive state law authority for the proposition that
              Nevada and New Mexico apply the AGC factors under their re-
              spective state antitrust laws. (Mem. at 15-16 (citing Nev.
              Recycling and Salvage, Ltd. V. Reno Disposal Co., 423 P.3d 605
              (Nev. 2018); Nass-Romero v. Visa U.S.A. Inc., 279 P.3d 772 (N.M.
              Ct. App. 2012)).) Both cases analyzed the relevant statutory lan-
              guage and case law and concluded that the AGC factors should
              apply to the antitrust standing determination. Nev. Recycling, 423
              P.3d at 607-08; Nass-Romero, 279 P.3d at 779-81. Plaintiffs have




                                              27
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 28 of 42 PageID #: 320




              not identified any contrary authority. As such, the court con-
              cludes that both Nevada and New Mexico would apply the AGC
              factors, and Plaintiffs therefore lack standing to bring claims un-
              der Nevada and New Mexico antitrust law. Because Plaintiff
              Zachary Draper does not have a cause of action under either the
              Sherman Act or Nevada antitrust law, he is dismissed from this
              case.
                       d. New York
              New York’s Donnelly Act prohibits “[e]very contract, agreement,
              arrangement or combination whereby . . . competition . . . may
              be restrained.” N.Y. Gen. Bus. Law § 340(1). The parties dispute
              whether AGC’s efficient-enforcer factors apply to claims brought
              under the Donnelly Act. (See, e.g., Mem. at 15-16; Opp. at 16-
              17.) The New York Court of Appeals has not squarely addressed
              this question, but it has noted that the Donnelly Act, “should gen-
              erally be construed in light of Federal precedent and given a
              different interpretation only where State policy, differences in
              the statutory language or the legislative history justify such a re-
              sult.” X.L.O. Concrete Corp. v. Rivergate Corp., 83 N.Y.2d 513, 518
              (1994). Plaintiffs urge that the Donnelly Act’s lack of prohibition
              from recovery of antitrust plaintiffs who have “not dealt directly
              with the defendant” is itself indicative of New York’s different
              policy with respect to antitrust such that “it is not conceivable
              that the state’s highest court would apply [the] AGC factors to
              bar Plaintiffs here.” (Opp. at 16.) However, in Gatt, the Second
              Circuit explained “[w]e see no reason . . . to interpret the Don-
              nelly Act differently than the Sherman Act with regard to
              antitrust standing.” Gatt, 711 F.3d at 81.
              Plaintiffs have not pointed to any post-Gatt authority from either
              the Second Circuit or the New York Court of Appeals that com-
              pels a different outcome here. Accordingly, the court holds that




                                              28
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 29 of 42 PageID #: 321




              the AGC factors apply to Plaintiffs’ claim under New York’s Don-
              nelly Act, and dismisses Plaintiffs’ claim for lack of antitrust
              standing for the reasons discussed above.
                       e.   North Carolina
              Amex cites a single federal district court case from Illinois for the
              proposition that North Carolina would apply the AGC factors to
              determine standing under its state antitrust law. (Mem. at 16
              (citing Dairy Farmers, 2015 WL 3988488, at *15).) Plaintiffs re-
              spond that the North Carolina Court of Appeals has held that
              indirect purchasers have a cause of action under the state’s anti-
              trust law, see Hyde v. Abbott Labs, Inc., 473 S.E.2d 680, 688 (N.C.
              Ct. App. 1996), and “that the AGC factors do not apply in deter-
              mining which indirect purchasers have standing to sue under the
              North Carolina antitrust statutes,” Teague v. Bayer AG, 671 S.E.2d
              550, 557 (N.C. Ct. App. 2009).
              The court finds the Superior Court decision in Dicesare v. Char-
              lotte-Mecklenburg Hosp. Auth., No. 16-CVS-16404, 2017 WL
              1359599 (N.C. Super. Apr. 11, 2017), to be a cogent analysis of
              the current state of the law on this issue in North Carolina. Dic-
              esare involved a suit brought by consumers of various third-party
              health insurance companies against the market-leading hospital
              in the Charlotte-Mecklenburg area (the “Hospital”). Id. at *1-5.
              Plaintiffs alleged that the Hospital required the third-party insur-
              ers like Cigna and Blue Cross/Blue Shield (“BCBS”) to enter into
              Anti-Steering provisions which restricted the insurers’ ability to
              steer consumers to insurance plans that included the Hospital’s
              lower-cost competitors. Id. The court explained plaintiffs’ allega-
              tions as follows:
                  Plaintiffs allege that they pay for and receive health insur-
                  ance from Cigna and BCBS. The [Fist Amended Complaint]
                  alleges that the Hospital imposes Anti–Steering Provisions in
                  its contracts with the Four Insurers, which includes Cigna




                                               29
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 30 of 42 PageID #: 322




                   and BCBS. Plaintiffs contend that the Anti–Steering Provi-
                   sions reduce competition between the Hospital and other
                   providers of acute inpatient hospital services in the Charlotte
                   Area and, as a result, Plaintiffs pay more for health insur-
                   ance, incur higher out-of-pocket costs, have fewer insurance
                   plans to choose from, and are denied access to truthful infor-
                   mation that would enable Plaintiffs to comparison-shop
                   based on cost and quality.

              Id. at *7.

              In finding that the plaintiffs had standing to assert a claim under
              the North Carolina antitrust law, the Dicesare court made several
              salient observations. First, the court held that “until the Supreme
              Court of North Carolina rules otherwise, Teague is controlling.”5
              Id. at 9. Second, Dicesare held that, under Teague, plaintiffs were
              “not required at the pleading stage to prove a causal chain be-
              tween the Hospital’s challenged conduct and the [p]laintiffs’
              alleged injury.” Dicesare, 2017 WL 1359599, at *8 (citing Teague,
              671 S.E.2d at 557-58). Third, unlike the AGC analysis, Dicesare
              held that the inherent complexity of antitrust cases—and, specif-
              ically, the “complicated questions of causation and damages”—
              are not “sufficient reason[s] to dismiss for lack of standing.” Id.
              Fourth, the court rejected the defendant Hospital’s argument that
              plaintiff consumers lacked standing because the price premium
              consumers paid to third-party insurance companies was “the re-
              sult of the independent action of the insurance companies,”



              5
                Dairy Farmers, upon which Amex relies, rejected Teague for what it called
              its “sometimes-dubious and often-difficult-to-follow analysis,” and chose to
              rely on an earlier trial court decision in finding that North Carolina courts
              would apply the AGC factors. Dairy Farmers, 2015 WL 3988488, at *15.
              Yet, a federal court’s view that a state appellate court decision is wrongly
              decided (or would lead to results with which the federal court would dis-
              agree) is not grounds for the federal court to ignore the state court’s ruling.




                                                   30
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 31 of 42 PageID #: 323




              finding instead that it would be premature to dismiss for lack of
              standing on those grounds. Id. at *9.
              The North Carolina Supreme Court declined to review the trial
              court’s ruling in Dicesare. See Dicesare v. Charlotte-Mecklenburg
              Hospital Authority, 370 N.C. 215 (2017) (order denying writ of
              certiorari to review order of trial court). While this does not
              equate to a wholesale adoption of Dicesare’s analysis by the high
              court, it does add persuasive weight to Teague’s holding (empha-
              sized by Dicesare) that the AGC factors “do not apply . . . under
              the North Carolina antitrust statutes.” Teague, 671 S.E.1d at 557.
              Therefore, the court finds that the AGC factors do not apply in
              evaluating Plaintiffs’ claim under North Carolina law. Because
              Plaintiffs’ “allegations . . . are sufficient to demonstrate standing,”
              under North Carolina law, see Dicesare, 2017 WL 1359599, at *7,
              the court finds that Plaintiffs’ North Carolina antitrust claim sur-
              vives.6


              6
                Amex cites Dicesare for the proposition that, because the North Carolina
              Supreme Court “has not spoken on the means . . . by which state courts are
              to distinguish those indirect purchasers who have sustained actual injuries
              from those who have sustained injuries that are too remote or attenuated
              to warrant relief,” state courts in North Carolina “may still consider the
              AGC factors.” (Reply at 7 n.7 (quoting Dicesare, 2017 WL 1359599, at
              *12).) This is not an accurate representation of Dicesare. Dicesare notes that
              the state’s “Court of Appeals expressly held that the AGC factors do not
              apply in determining which indirect purchasers have standing to sue under
              the North Carolina antitrust statues.” Dicesare, 2017 WL 1359599, at *11.
              The court goes on to note that “antitrust cases—especially those involving
              indirect purchasers—will often involve complicated causation and dam-
              ages issues,” and that the state’s Supreme Court “has not spoken on this
              precise complex issue.” Id. Recognizing the potential burdens and costs
              faced by the parties should the case continue to discovery and the im-
              portance of this issue to the state as a whole, Dicesare welcomed state
              Supreme Court review of its decision, noting that it would exercise its dis-
              cretion to stay further proceedings should the state Supreme Court take up
              the issue. Id. Contrary to Amex’s representation, however, nowhere in this




                                                   31
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 32 of 42 PageID #: 324




                        f.   Oregon
              The court is not aware of binding authority from Oregon state
              courts regarding the application of the AGC factors to determine
              antitrust standing under Oregon law. Amex cites to a federal dis-
              trict court decision predicting that the Oregon Supreme Court
              would apply the AGC factors (Mem. at 15 (citing In re Dealer
              Mgmt. Sys. Antitrust Litig., 362 F. Supp. 3d 510, 545 (N.D. Ill.
              2019) (“Dealer Mgmt.”)), while Plaintiffs cite to a federal district
              court decision that came to the opposite conclusion. (Opp. at 17
              (citing Keurig, 383 F. Supp. 3d at 261).) The analysis in Dealer
              Mgmt. is quite limited. There, the court reasoned that “the pres-
              ence of a statutory harmonization provision (either statutory or
              common law), absent any countervailing statutory law or case
              law from a state appellate court, is sufficient to permit a district
              court to apply federal antitrust standing law—including AGC—
              to claims brought under that state’s antitrust laws.” Dealer Mgmt.,
              362 F. Supp. 3d at 545. Because Oregon has a statutory harmo-
              nization provision, the Dealer Mgmt. court held that the AGC
              factors apply under Oregon law. In Keurig, by contrast, the court
              disagreed, explaining that “the Oregon antitrust statute states
              that federal precedents are persuasive, but not binding,” and
              holding that “[a]bsent any authority from the Oregon state courts
              regarding the application of the AGC factors to determine anti-
              trust standing under Oregon law, [the court] cannot conclude




              part of its analysis does the court mention the AGC factors, let alone hold
              (or even suggest) that the state Supreme Court’s silence on this issue meant
              that “state courts may still consider the AGC factors.” (Reply at 7 n.7.) To
              the contrary, Dicesare discusses the AGC factors twice: first in the context
              of Teague’s “controlling” holding that the AGC factors do not apply to de-
              terminations of standing under the North Carolina antitrust statutes, and
              second in the context of an earlier Superior Court case that applied a “mod-
              ified” version of AGC, which Teague rejected. See Dicesare, 2017 WL
              1359599, at *11-12.




                                                  32
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 33 of 42 PageID #: 325




              that the Oregon Supreme Court would apply AGC.” Keurig, 383
              F. Supp. 3d at 261.
              The court finds Keurig to be the more persuasive opinion. A har-
              monization provision in a state’s antitrust statute does not require
              a state’s Supreme Court to find that state antitrust law must be
              analyzed under the federal standard. That is particularly true
              where, like here, the harmonization provision finds that federal
              law is “merely persuasive”. Cf. In re Packaged Seafood Products
              Antitrust Litig., 242 F. Supp. 3d 1033, 1108 (S.D. Cal. 2017). Ac-
              cordingly, the court agrees with Judge Broderick that it “cannot
              conclude that the Oregon Supreme Court would apply AGC,”
              Keurig, 383 F. Supp. 3d at 261, and finds that Plaintiffs have
              standing under Oregon antitrust law.
                       g.   Tennessee
              The Tennessee Trade Practices Act (“TTPA”) prohibits anti-com-
              petitive conduct which tends to lessen “full and free competition
              in the importation or sale of articles imported into this state . . .
              or which tend to advance, reduce, or control the price or the cost
              to the producer or the consumer of any such product . . . .” Tenn.
              Code Ann. § 47-25-101. The TTPA provides a civil remedy to
              “any person who is injured or damaged by such arrangement.”
              Id. § 47-25-106. The Tennessee Supreme Court has held that this
              includes claims brought by indirect purchasers. See Freeman In-
              dust., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 519-20 (Tenn.
              2005).
              The court is convinced the Supreme Court of Tennessee would
              not apply the AGC factors. In holding that the TTPA included a
              right of action for indirect purchasers, the Freeman court noted
              that, unlike other state antitrust statutes, the TTPA lacks a man-
              datory harmonization clause requiring consistency between
              interpretation of the TTPA and interpretations of federal antitrust
              laws. Id. at 519. The Freeman court also rejected some of the fac-
              tors—such as the risk of multiple liability and recovery and the




                                               33
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 34 of 42 PageID #: 326




              speculative risk of complex damages assessments—that moti-
              vated the Supreme Court in AGC to craft prudential standing
              limitations on who may sue under federal antitrust law. Id. at
              520. Finally, the parties have not provided the court with any
              decision in which the Tennessee state courts apply the AGC fac-
              tors to claims brought under the TTPA.7
              Amex argues that Plaintiffs nonetheless lack standing because
              they are neither direct nor indirect purchasers of any product the
              sale of which is “controlled” by Amex. (Mem. at 17 (quoting
              Tenn. Code Ann. § 47-25-106.) However, the Freeman court ex-
              plained that the TTPA’s use of “control” includes “the ability to
              exercise a restraining or directing influence over something.”
              Freeman Indus., 172 S.W.3d at 517-18. Plaintiffs’ allegations that
              Amex’s Anti-Steering Rules restrained the credit card transaction
              market and caused Plaintiffs to pay more for consumer goods is
              sufficient, at this stage, to establish standing to sue under the
              TTPA.8




              7
                In lieu of the AGC factors, traditional constitutional standing principles
              apply. A party has standing to sue under Tennessee law when it meets the
              minimum constitutional requirements of standing under federal law. See,
              e.g., In re Petition of Youngblood, 895 S.W.2d 322, 326 (Tenn. 1995)
              (adopting federal constitutional standard); Cox v. Shell Oil Co., 196 S.W.3d
              747, 757-58 (Tenn. Ct. App. 2005) (state law standing “parallels the con-
              stitutional restriction on federal court jurisdiction to ‘cases and
              controversies’”). As discussed above, Plaintiffs meet that baseline constitu-
              tional standard.
              8
                Amex argues that Plaintiffs’ claim “is not an indirect purchaser claim,”
              but “[r]ather, Plaintiffs allege that merchants passed some portion of al-
              leged overcharges from credit card fees to consumers through increased
              prices on some unknown portion of goods sold and services rendered. This
              [c]ourt would need to track overcharges on countless items—paid by con-
              sumers with no relationship to Amex whatsoever, to merchants who may
              or may not accept Amex.” (Mem. at 18.) Yet, the Tennessee Supreme Court




                                                  34
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 35 of 42 PageID #: 327




                   C. Count III—State Consumer Protection Claims
              Under Count III, Plaintiffs allege violations of the state consumer
              protection laws of California, the District of Columbia, Florida,
              Hawaii, Illinois, Massachusetts, Montana, New Hampshire, New
              Mexico, Ohio, and Rhode Island. (Compl. ¶¶ 188-200.) Amex ar-
              gues that Plaintiffs’ claims under California, Florida,
              Massachusetts, and New Mexico law should be dismissed for lack
              of standing under the laws of each respective state. (Mem. at 18-
              23.)9 The court evaluates Plaintiffs’ standing to assert claims un-
              der the laws of each state in turn.
                        1. California
              Plaintiffs assert claims under the California’s Unfair Competition
              Law (“UCL), Cal. Bus. & Prof. Code §§ 17200, et seq., based on
              the same underlying conduct as their federal and state antitrust
              claims. (Compl. ¶¶ 188-190.) However, under California law,
              “[w]here a plaintiff fails to state an antitrust claim, and where an
              unfair competition claim is based upon the same allegations,
              such state claims are properly dismissed.” Formula One Licensing,
              B.V. v. Purple Interactive Ltd., 2001 WL 34792530, at *4 (N.D. Cal.
              Feb. 6, 2001); see also In re Wellpoint, Inc., Out-of-Network UCR
              Rates Litig., 903 F. Supp. 2d 880, 927-28 (C.D. Cal. 2012) (dis-
              missing UCL claims base on lack of antitrust standing for
              plaintiffs’ Sherman Act claims). Here, the court has dismissed

              has explicitly rejected the concerns Amex raises of complex damage assess-
              ment and fear of multiple liability as relevant to a standing analysis under
              TTPA (even though they are central to the AGC analysis).
              9
                Amex describes the claims brought under the laws of these four states as
              Plaintiffs’ “remaining state consumer protection law claims” (Mem. at 18),
              likely assuming that the claims brought under the consumer protection
              laws of the states in which no named Plaintiff is a resident must be dis-
              missed. However, as discussed supra, Langan compels the opposite result.
              Therefore, Plaintiffs’ claims under the consumer protection laws of District
              of Columbia, Hawaii, Illinois, Montana, New Hampshire, Ohio, and Rhode
              Island survive Amex’s motion.




                                                  35
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 36 of 42 PageID #: 328




              Plaintiffs’ underlying antitrust claims under both federal and Cal-
              ifornia law. Therefore, because Plaintiffs have “made no attempts
              to distinguish their antitrust claims from their consumer-protec-
              tion claims,” Dairy Farmers, 2015 WL 3988488, at *18, the court
              dismisses Plaintiffs’ claim under the UCL. Because Plaintiff An-
              thony Oliver does not have a cause of action under the Sherman
              Act, California antitrust law, or the UCL, he is dismissed from this
              case.
                       2. Florida
              The same reasoning applies to Plaintiffs’ claims under the Florida
              Deceptive and Unfair Trade Practices Act (“FDUTPA”). See QSGI,
              Inc. v. IBM Glob. Fin., No. 11-80880-CIV, 2012 WL 1150402, at
              *4 (S.D. Fla. Mar. 14, 2012 )(“When, as here, plaintiff’s FDUTPA
              claim is based on the same allegations as its antitrust claim, fail-
              ure to establish a violation of antitrust law is sufficient to
              conclude that the plaintiff has also failed to state a FDUPTA
              claim.”); see also JES Props., Inc. v. USA Equestrian, Inc., No. 8:02-
              cv-1585-T-24MAP, 2005 WL 1126665, at *19 (M.D. Fla. May 9,
              2005). Because Plaintiffs’ claim under the FDUTPA is identical to
              their antitrust claim, it must be dismissed. Plaintiff Michael
              Thomas Reid, who lacks a cause of action under either the Sher-
              man Act or the FDUPTA, is dismissed from this case.
                       3. Massachusetts
              The Massachusetts Consumer and Business Protection Act, Mass.
              Gen. Laws Ch. 93A (“CBPA”) provides a cause of action for “any
              person . . . who has been injured by another person’s use or em-
              ployment of any . . . unfair method of competition and unfair or
              deceptive acts or practices in the conduct of any trade or com-
              merce.” CBPA, § 2, § 9(1). Amex argues that Plaintiffs’ claim must
              be dismissed because “Plaintiffs are consumers who have no busi-
              ness dealings with Amex and are neither direct nor indirect
              purchasers.” (Mem. at 20.)




                                               36
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 37 of 42 PageID #: 329




              Both Plaintiffs and Amex direct the court towards Ciardi v. F. Hoff-
              mann-La Roche, Ltd., 436 Mass. 53 (2002), in which the Supreme
              Judicial Court of Massachusetts analyzed the CBPA in detail. In
              Ciardi, the court held that indirect purchasers can assert claims
              for anticompetitive conduct under the CBPA, even where they
              have no standing to bring such claims under Massachusetts state
              antitrust law. Id. at 55. In so holding, the court emphasized that
              the CBPA is “a statute of broad impact which creates new sub-
              stantive rights and provides new procedural devices for the
              enforcement of those rights.” Id. at 59. In affirming the trial
              court’s denial of the defendants’ motion to dismiss, Ciardi explic-
              itly rejected defendants’ argument that plaintiff had “failed to
              allege a sufficiently close nexus between herself and the defend-
              ants to state a claim under [the CBPA].” Id. at 65; see also id.
              (“The defendants contend that plaintiff would be hard pressed to
              show how a portion of an overcharge was passed on at each stage
              of the distribution chain and by which defendants.”). The court
              reasoned that “defendants’ contentions essentially relate to
              whether the plaintiff can prove her claim under [the CBPA], not
              whether she is entitled, as an indirect purchaser, to assert such a
              claim.” Id. Finally, the Ciardi defendants argued that public pol-
              icy considerations should compel the court to bar indirect
              purchaser claims under the CBPA. In response, the court noted
              that “it is the province of the Massachusetts Legislature to make
              its own policy decisions about whether to permit claims by indi-
              rect purchasers for antitrust violations under Massachusetts law.
              We read the language of [the CBPA] as a clear statement of leg-
              islative policy to protect Massachusetts consumers through the
              authorization of such indirect purchaser actions.” Id. at 66-67.




                                              37
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 38 of 42 PageID #: 330




              The court finds that Ciardi supports the conclusion that Plaintiffs
              have standing to sue under the CBPA.10 Ciardi makes clear that
              the CBPA is to be construed broadly in light of its goals of pro-
              tecting Massachusetts consumers, regardless of whether
              Plaintiffs have standing under either federal or state antitrust
              laws. Amex’s contention that Plaintiffs are not indirect purchas-
              ers is unavailing. Ciardi explains that a CBPA plaintiff must
              “allege[] a connection” between plaintiff and defendant, even if
              it is an “indirect one.” Ciardi, 436 Mass. at 65. Here, Plaintiffs
              have met this “relatively light burden,” id., by alleging such a con-
              nection—namely, that Amex’s Anti-Steering Rules restrain
              competition in such a way that Plaintiffs pay more for consumer
              goods than they would absent Amex’s anticompetitive behavior.

                       4. New Mexico
              Finally, New Mexico’s Unfair Practices Act (“NMUPA”) provides
              that “[u]nfair or deceptive trade practices and unconscionable
              trade practices in the conduct of any trade or commerce are un-
              lawful.” N.M. Stat. Ann. § 57-12-3. The NMUPA defines
              “unconscionable trade practice” as:



              10
                 Amex cites to the federal district court opinion Cash Energy Inc. v.
              Weiner, but that case is distinguishable. (Mem. at 20 (citing Cash Energy,
              Inc. v. Weiner, 768 F. Supp. 892, 894 (D. Mass. 1991)).) Cash involved
              landowners bringing suit against defendants who had stored chemical sol-
              vents on an adjacent property that had allegedly contaminated plaintiffs’
              property. Cash, 768 F. Supp. at 893. The court dismissed plaintiffs’ claim
              under the CBPA, holding that plaintiffs and defendants did not have “some
              transactional business relationship” as required by the CBPA. Id. at 894.
              Here, by contrast, Plaintiffs are not neighboring landowners with a dispute
              sounding in common law, but, accordingly to Plaintiffs, are participants in
              the same “two-sided market” as Defendants. At this stage, those allegations
              are sufficient—especially in light of the CBPA’s “broad impact” and “clear
              statement of legislative policy to protect consumers,” Ciardi, 436 Mass. at
              59, 65, factors that were not implicated in Cash.




                                                 38
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 39 of 42 PageID #: 331




                  an act or practice in connection with the sale, lease, rental or
                  loan, or in connection with the offering for sale, lease, rental
                  or loan, of any goods or services, including services provided
                  by licensed professionals, or in the extension of credit or in
                  the collection of debts that to a person's detriment:
                     (1) takes advantage of the lack of knowledge, ability, ex-
                     perience or capacity of a person to a grossly unfair degree;
                     or
                     (2) results in a gross disparity between the value received
                     by a person and the price paid.
              Id. at § 57-12-2(E). Plaintiffs allege that Amex’s Anti-Steering
              Rules constitute an “unconscionable trade practice” because it
              “resulted in a gross disparity between the value received by mem-
              bers of the Class and the price paid by them for goods and
              services using an electronic form of payment.” (Compl. ¶
              198(d).) Amex argues that Plaintiffs cannot sue for an NMUPA
              violation because “Plaintiffs are neither direct nor indirect pur-
              chasers of any product from Amex” (Mem. at 20), and “New
              Mexico law makes clear that only those who purchase a good or
              service from a defendant may sue under the NMUPA.” (Id. (citing
              Hicks v. Eller, 280 P.3d 304 (N.M. Ct. App. 2012)).)
              The court agrees with Amex and finds that Plaintiffs have not
              stated a claim under the NMUPA. Hicks is instructive. That case
              involved a claim under the NMUPA brought by a seller of certain
              paintings to a defendant who subsequently sold the paintings to
              other buyers for a much higher price than originally paid to the
              plaintiff. Hicks, 280 P.3d at 307. The court held that the plaintiff
              did not state a claim under the NMUPA because “the [NM]UPA
              gives standing only to buyers of goods ands services,” and the
              plaintiff who sold the paintings was not such a buyer. Id. at 309.
              While the court acknowledged that the NMUPA “does not require
              a transaction between a claimant and a defendant,” it explained
              that the statute did require that “the claimant did purchase an




                                              39
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 40 of 42 PageID #: 332




              item that was at some point sold by the defendants.” Id. Plaintiffs
              fail to meet this standard and therefore lack standing under the
              NMUPA. Because Plaintiff Susan Burdette does not have a cause
              of action under the Sherman Act, New Mexico antitrust law, or
              the NMUPA, she is dismissed from this case.

                   COUNT IV—UNJUST ENRICHMENT

              Under Count IV, Plaintiffs argue that New York law entitles them
              to damages for unjust enrichment. (See Opp. at 23-24.)11 Plain-
              tiffs allege that “[a]s a result of Defendants’ conduct, Plaintiffs
              and other Class members in the State Damages Classes conferred
              a benefit upon Defendants, Defendants received and retained
              this benefit under such circumstances that it would be inequita-
              ble and unconscionable to permit them to retain it without
              paying the benefit’s reasonable value to Plaintiffs and other Class
              members.” (Compl. ¶ 202.) The court agrees with Amex that this
              claim should be dismissed.
              The New York Court of Appeals has held that while a plaintiff
              “need not be in privity with the defendant to state a claim for
              unjust enrichment,” the connection between the defendant and
              the plaintiff must not be “too attenuated.” Sperry v. Crompton
              Corp., 8 N.Y.3d 204, 215-16 (2007); see also Carmona v. Spanish
              Broad. Sys., Inc., No. 08-cv-4475 (LAK), 2009 WL 890054, at *6
              (S.D.N.Y. Mar. 30, 2009) (plaintiffs must allege “direct dealings
              or an actual, substantive relationship” with defendants.”). In
              Sperry, for example, the Court of Appeals held that “the connec-
              tion between the purchaser of tires and producers of chemicals

              11
                 The complaint alleges claims for damages under the “law of unjust en-
              richment of thirty-two jurisdictions.” (Compl. ¶ 138.) However, Plaintiffs
              argue in their brief that the court should apply New York law to their unjust
              enrichment claim, and Amex did not contest application of New York law
              in its reply. (Opp. at 23-25; Reply at 10.) Because “implied consent is suf-
              ficient to establish choice of law,” Krumme v. WestPoint Stevens, Inc., 238
              F.3d 133, 138 (2d Cir. 2000), the court applies New York law.




                                                  40
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 41 of 42 PageID #: 333




              used in the rubber-making process is simply too attenuated to
              support” an unjust enrichment claim. Sperry, 8 N.Y.3d at 216; see
              also Keurig, 383 F. Supp. 3d at 272 (dismissing unjust enrichment
              claim brought under New York law because alleged relationship
              between parties was “too attenuated.”). The court finds that, as
              in Sperry and Keruig, the alleged relationship between the parties
              is “too attenuated” to support a claim of unjust enrichment under
              New York law. Accordingly, Count IV is dismissed with prejudice.
              Because Plaintiff Gianna Valdes does not have a cause of action
              under the Sherman Act, the Donnelly Act, or the law of unjust
              enrichment, she is dismissed from this case.

                  CONCLUSION

              For the foregoing reasons, Defendants’ (Dkt. 37) motion to dis-
              miss is GRANTED in part and DENIED in part. Specifically:
                  •   Count I is DISMISSED in its entirety with prejudice;
                  •   Count II is DISMISSED in part. The claims that are dis-
                      missed are those asserted under the antitrust laws of:
                      California, Nevada, New Mexico, and New York. The
                      claims asserted under the antitrust laws of the remaining
                      24 jurisdictions remain;
                  •   Count III is DISMISSED in part. The claims that are dis-
                      missed are those asserted under the consumer protection
                      laws of California, Florida, and New Mexico. The claims
                      asserted under the consumer protection laws of the re-
                      maining eight jurisdictions remain;
                  •   Count IV is DISMISSED in its entirety with prejudice; and
                  •   The following named Plaintiffs are dismissed from this
                      case: Anthony Oliver, Susan Burdette, Gianna Valdes,
                      Zachary Draper, and Michael Thomas Reid.
              The Parties are DIRECTED to contact the chambers of Magistrate
              Judge Gold regarding next steps in this case.




                                             41
Case 1:19-cv-00566-NGG-SMG Document 43 Filed 04/30/20 Page 42 of 42 PageID #: 334



        SO ORDERED.
        Dated: Brooklyn, New York
               April 30, 2020
                                                 _/s/ Nicholas G. Garaufis_
                                                 NICHOLAS G. GARAUFIS
                                                 United States District Judge




                                       42
